                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TODD FISHER,

                   Plaintiff,                              8:19CV183

      vs.
                                                       MEMORANDUM
AZRIA MONTCLAIR, and ANNIE                              AND ORDER
MORGAN, Guardian;

                   Defendants.


       Plaintiff filed his Complaint on April 25, 2019. (Filing No. 1.) He has been
given leave to proceed in forma pauperis. (Filing No. 7.) The court now conducts
an initial review of Plaintiff’s Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2). For purposes of this initial review, the
Complaint includes the Supplement (filing no. 6) filed by Plaintiff on May 6, 2019.

                        I. SUMMARY OF COMPLAINT

       Plaintiff names Azria Health Montclair and Guardian Annie Morgan as
Defendants. Plaintiff’s Complaint consists of both the Pro Se Form Complaint for a
Civil Case and the Pro Se Non-Prisoner Form Complaint for Violation of Civil
Rights. (See Filing Nos. 1 & 6.) Plaintiff has left the forms largely blank, and the
few portions that are filled in are indecipherable due to Plaintiff’s poor
handwriting. As best the court can tell, Plaintiff resides at Azria Health Montclair,
which is some type of healthcare facility, and the court assumes Annie Morgan is
his guardian. Plaintiff attached a newspaper article to his supplement detailing an
incident where an Omaha, Nebraska attorney was disciplined for falsifying reports
about an incapacitated adult the attorney was court-assigned to monitor. (Filing
No. 6 at CM/ECF pp. 3–4.) Plaintiff does not explain how this newspaper article
relates to any of the parties in this matter. Plaintiff appears to seek $25 million in
damages from Defendants, but he does not explain what Defendants have allegedly
done to him or what specific legal rights Plaintiff believes Defendants violated.
(See Id. at CM/ECF pp. 5–6.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).




                                        2
                                III. DISCUSSION

      The court has carefully reviewed Plaintiff’s Complaint, keeping in mind that
complaints filed by pro se litigants are held to less stringent standards than those
applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S.
519, 520 (1972). However, as set forth above, even pro se litigants must comply
with the Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 8
requires that every complaint contain “a short and plain statement of the claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state
enough to “‘give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting
Twombly, 550 U.S. at 555). Here, Plaintiff’s Complaint fails to meet this minimal
pleading standard. (See generally Filing Nos. 1 & 6.)

       On the court’s own motion, Plaintiff shall have 30 days from the date of this
Memorandum and Order to file an amended complaint that sufficiently describes
his claims against Defendants. Plaintiff should be mindful to clearly explain what
Defendants did to him, when Defendants did it, how Defendants’ actions harmed
him, and what specific legal rights Plaintiff believes Defendants violated. Plaintiff
is warned that an amended complaint will supersede, not supplement, his
Complaint. If Plaintiff fails to file an amended complaint in accordance with this
Memorandum and Order, his claims against Defendants will be dismissed without
prejudice and without further notice. The court reserves the right to conduct further
review of Plaintiff’s claims pursuant to 28 U.S.C. § 1915(e)(2) after he addresses
the matters set forth in this Memorandum and Order.

      IT IS THEREFORE ORDERED that:

     1.     Plaintiff shall have until November 29, 2019, to file an amended
complaint in accordance with this Memorandum and Order. Failure to file an
amended complaint within the time specified by the court will result in the court
                                         3
dismissing this case without further notice to Plaintiff. If Plaintiff decides to file an
amended complaint, Plaintiff must include all the claims he wishes to pursue
against all the defendants he wishes to proceed against in the amended complaint.
Plaintiff should be mindful to explain in his amended complaint what each
defendant did to him, when the defendant did it, how the defendant’s actions
harmed him, and what specific legal rights Plaintiff believes the defendant
violated. Plaintiff is warned that an amended complaint will supersede, not
supplement, his Complaint.

      2.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      3.    The clerk of the court is directed to set a pro se case management
deadline using the following text: November 29, 2019: check for amended
complaint.

      Dated this 30th day of October, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           4
